MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                 Feb 21 2019, 8:42 am
court except for the purpose of establishing
the defense of res judicata, collateral                                       CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Danielle L. Gregory                                       Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Matthew Michaloski
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          February 21, 2019
of Parental Rights of:                                    Court of Appeals Case No.
                                                          18A-JT-2231
I. H.,
                                                          Appeal from the Marion Superior
and                                                       Court
E. H. (Mother),                                           The Honorable Marilyn Moores,
Appellant-Respondent,                                     Judge
                                                          The Honorable Larry Bradley,
         v.                                               Magistrate
                                                          Trial Court Cause No.
Indiana Department of Child                               49D09-1802-JT-183
Services,
Appellee-Petitioner,

and




Court of Appeals of Indiana | Memorandum Decision 18A-JT-2231 | February 21, 2019                 Page 1 of 18
      Child Advocates, Inc.,

      Appellee-Guardian Ad Litem.




      Riley, Judge.


                                STATEMENT OF THE CASE
[1]   Appellant-Respondent, E.H. (Mother), appeals the termination of her parental

      rights to her minor child, I.H. (Child).


[2]   We affirm.


                                                    ISSUE
[3]   Mother raises one issue on appeal, which we restate as: Whether the Indiana

      Department of Child Services (DCS) presented clear and convincing evidence

      to support the trial court’s termination of Mother’s parental rights.


                      FACTS AND PROCEDURAL HISTORY
[4]   Mother gave birth to the Child on December 21, 2014. The Child’s putative

      father was alleged to be either J.H. or J.T. The Child was initially removed

      from Mother’s care on July 12, 2016 due to allegations of abuse and neglect.

      Two days later, on July 14, 2016, DCS filed a Child in Need of Services

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2231 | February 21, 2019   Page 2 of 18
      (CHINS) petition, alleging that Mother had failed to provide the Child with a

      safe, stable, and appropriate living environment free from domestic violence.

      DCS claimed that Mother had shown “a propensity of violence as evidenced by

      her involvement in two altercations within a month—each within the presence

      of the Child.” (Petitioner’s Exh. 1, p. 4). During the altercation, a window was

      broken and Mother was punched in the face. When police officers arrived at

      the scene, Mother refused to disclose the location of the Child, declaring “you’ll

      never find her.” (Petitioner’s Exh. 1, p. 4). Marijuana and paraphernalia were

      located in the residence and Mother admitted to being a regular user.


[5]   During the pre-trial hearing on August 1, 2016, the trial court ordered the Child

      returned to Mother, contingent on Mother’s participation in home-based

      therapy, home-based case management services, random drug screens, and a

      domestic violence assessment. Mother cared for the Child for approximately

      two-and-one-half months, until she became “overwhelmed” and voluntarily

      placed the Child in the care of Mother’s former foster parents. (Petitioner’s

      Exh. 5, p. 24).


[6]   On November 7, 2016, the trial court adjudicated the Child to be a CHINS

      based on Mother’s history of domestic violence, her failure to successfully

      complete classes, her eviction from the residence, and her on-going drug abuse.

      Although the trial court initially placed the Child with Mother’s former foster

      parents, in January 2018, the trial court placed the Child with the daughter and

      husband of Mother’s former foster parents (Foster Parents). On December 5,

      2016, the trial court ordered Mother to participate in supervised parenting time,

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2231 | February 21, 2019   Page 3 of 18
      in addition to her participation in home-based case management, submission to

      random drug screens and to follow all recommendations of her service

      providers.


[7]   During the pendency of the CHINS proceedings, Mother was in and out of jail.

      Following a June 2, 2016 domestic violence incident, Mother was charged with

      seven Counts. She pled guilty to domestic battery as a Class A misdemeanor

      and was sentenced to probation. On March 29, 2017, Mother pled guilty to

      possession of methamphetamine, after being charged with three drug-related

      Counts, and was given a suspended sentence of 365 days. Mother’s probation

      was revoked on May 10, 2017—following her guilty plea to Level 6 felony

      invasion of privacy—and the court amended her sentence to community

      corrections. Mother subsequently fled to Tennessee for several months to avoid

      an outstanding warrant. Upon her return to Indiana in October 2017, she was

      arrested while visiting the Child and incarcerated for approximately three

      months.


[8]   Mother was not consistently employed because her criminal history made it

      “very difficult” to find a position. (Transcript p. 45). Mother also failed to

      benefit from court-ordered services. While Mother initially participated in

      domestic violence therapy, she stopped attending sessions in November 2016.

      DCS referred her again for classes in 2017, but Mother could not be reached.

      She eventually engaged in individual therapy upon her release from

      incarceration in 2018; however, these services were not provided by DCS and

      information from the sessions was not submitted to DCS. Likewise, Mother

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2231 | February 21, 2019   Page 4 of 18
       did not successfully complete home-based case management. DCS deemed the

       service necessary because Mother was facing homelessness and the classes

       would aid her in finding stability and housing. Although Mother participated

       in the beginning, DCS closed out this service in November 2016 after a period

       of non-attendance. Mother was again referred in 2017, but then refused to

       participate.


[9]    Mother never graduated from supervised visitation because she failed to utilize

       her parenting time in order for DCS to recommend a change. While parental

       visits were suspended in October 2017 due to non-compliance and her

       incarceration, visitation was resumed in January 2018. After the visits with

       Mother resumed, a change was noted in the Child’s behavior, with her

       becoming unruly and disrespectful. Mother did not always respond to this

       behavior appropriately and occasionally broke down in tears, prompting her to

       end visits with the Child early.


[10]   Mother was addicted to illegal drugs before and during the pendency of the

       CHINS proceeding. She admitted to regular use of marijuana and was found to

       be in possession of marijuana and paraphernalia during her June 2016 arrest.

       After leaving the Child with her former foster parents, Mother became addicted

       to methamphetamine and pled guilty to possession thereof in March 2017. The

       drug screen referral was eventually closed out for noncompliance. If Mother

       had been compliant and engaged in random drug screens since July 2016, DCS

       would have received results for “more than 50 drug screens.” (Tr. p. 81). In



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2231 | February 21, 2019   Page 5 of 18
       actuality, only about 5 were received, and the test results were “mostly

       positive.” (Tr. p. 84).


[11]   At the time of the termination hearing, the Child had been placed outside of

       Mother’s care for twenty months. She was “thriving” with her Foster Parents,

       who intend to adopt her. (Tr. p. 106). Even though the Child is doing well, she

       became susceptible to nightmares and wakes up crying after the visits with

       Mother resumed in January 2018. Foster Parents noticed that the Child is

       “really tired” and “completely drained of all her energy” following visits. (Tr.

       p. 70). The Child was referred for therapeutic services to identify any stress and

       to learn coping skills. While at first the Child was observed to be carefree, she

       later started to express anger. The therapist correlated the Child’s acting out

       with the parenting time sessions with Mother, and expressed a concern that the

       visits were a trigger for the Child’s adverse behavior.


[12]   On February 13, 2018, DCS filed a petition for the involuntary termination of

       Mother’s parental rights, as both alleged fathers consented to the adoption of

       the Child. On July 10, 2018 and August 1, 2018, the trial court conducted a

       hearing on DCS’s petition. During the hearing, Family Case Manager Cinthya

       Trujillo (FCM Trujillo) testified about the Child’s removal, the domestic

       violence concerns, Mother’s failure to complete services, her drug abuse,

       unemployment, and inability to financially provide for her or her Child. FCM

       Trujillo advised against placement with Mother because Mother “was in and

       out of jail and not meeting with providers to help her to get stable and make

       positive life changes to her lifestyle.” (Tr. p. 82). She opined that continuation

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2231 | February 21, 2019   Page 6 of 18
of the parent-child relationship posed a threat to the Child’s well-being, that

termination was in the Child’s best interests, and that the pre-adoptive home

with the Foster Parents was an appropriate placement. The Child’s Guardian

ad Litem (GAL) expressed concern about Mother’s substance abuse and the

possibility that her temporary living arrangements could suddenly end. She

advised that termination of Mother’s rights would be in the Child’s best

interests. In her opinion, additional time for Mother to complete the services

was not warranted because Mother “has had ample opportunity to complete the

services but due to her criminal warrants and her fleeing or leaving the state to

get sober and to avoid warrants,” she put “herself in a position to not be able to

complete the services and that should not delay the progress or permanency

for” the Child. (Tr. p. 111). On August 20, 2018, the trial court terminated

Mother’s parental rights to the Child, concluding, in pertinent part:


        30. There is a reasonable probability that the conditions that
        resulted in [the Child’s] removal and continued placement
        outside the home will not be remedied by her [M]other. Two
        years have elapsed since [the Child’s] CHINS case was filed and
        no services have been completed to address domestic violence,
        past trauma and mental health concerns and stable independent
        housing with adequate income. Sobriety has not been
        demonstrated.


        31. There is a reasonable probability that the continuation of the
        parent-child relationship poses a threat to [the Child’s] well-being
        in that it would pose as a barrier to obtaining permanency for her
        through an adoption which [Mother] has not put herself in a
        position to offer permanency.



Court of Appeals of Indiana | Memorandum Decision 18A-JT-2231 | February 21, 2019   Page 7 of 18
               ****


               42. Termination of the parent-child relationship is in the best
               interests of [the Child]. Termination would allow her to be
               adopted into a stable and permanent home where her needs will
               be safely met.


               43. There exists a satisfactory plan for the future care and
               treatment of [the Child], that being adoption.


       (Appellant’s App. Vol. II, pp. 83-84).


[13]   Mother now appeals. Additional facts will be provided if necessary.


                               DISCUSSION AND DECISION
                                              I. Standard of Review

[14]   Mother challenges the termination of her parental rights to the Child. The

       Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children. Bester v.

       Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). “A

       parent’s interest in the care, custody, and control of his or her children is

       ‘perhaps the oldest of the fundamental liberty interests.’” Id. (quoting Troxel v.

       Granville, 530 U.S. 57, 65 (2000)). However, parental rights “are not absolute

       and must be subordinated to the child’s interests in determining the proper

       disposition of a petition to terminate parental rights.” Id. If “parents are unable

       or unwilling to meet their parental responsibilities,” termination of parental

       rights is appropriate. Id. We recognize that the termination of a parent-child


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2231 | February 21, 2019   Page 8 of 18
       relationship is “an ‘extreme measure’ and should only be utilized as a ‘last

       resort when all other reasonable efforts to protect the integrity of the natural

       relationship between parent and child have failed.’” K.E. v. Ind. Dep’t of Child

       Servs., 39 N.E.3d 641, 646 (Ind. 2015).


[15]   Indiana courts rely on a “deferential standard of review in cases concerning the

       termination of parental rights” due to the trial court’s “unique position to assess

       the evidence.” In re A.K., 924 N.E.2d 212, 219 (Ind. Ct. App. 2010), trans.

       dismissed. Our court neither reweighs evidence nor assesses the credibility of

       witnesses. K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229 (Ind.

       2013). We consider only the evidence and any reasonable inferences that

       support the trial court’s judgment, and we accord deference to the trial court’s

       “opportunity to judge the credibility of the witnesses firsthand.” Id. Where, as

       in this case, the trial court enters special findings of fact and conclusions

       thereon under Indiana Trial Rule 52(A), we evaluate whether the trial court’s

       decision is clearly erroneous. Id. Under this standard, we must determine

       “whether the evidence clearly and convincingly supports the findings and the

       findings clearly and convincingly support the judgment.” Id. at 1230.


                                 II. Termination of Parental Rights Statute

[16]   In order to terminate a parent’s rights to her child, DCS must prove:


               (A) that one (1) of the following is true:

               (i) The child has been removed from the parent for at least six (6)
               months under a dispositional decree.
               ****

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2231 | February 21, 2019   Page 9 of 18
        (iii) The child has been removed from the parent and has been
        under the supervision of a local office . . . for at least fifteen (15)
        months of the most recent twenty-two (22) months, beginning
        with the date the child is removed from the home as a result of
        the child being alleged to be a [CHINS] . . . ;

        (B) that one (1) of the following is true:

        (i) There is a reasonable probability that the conditions that
        resulted in the child’s removal or the reasons for placement
        outside the home of the parents will not be remedied.

        (ii) There is a reasonable probability that the continuation of the
        parent-child relationship poses a threat to the well-being of the
        child.

        (iii) The child has, on two (2) separate occasions, been
        adjudicated a [CHINS];

        (C) that termination is in the best interests of the child; and

        (D) that there is a satisfactory plan for the care and treatment of
        the child.


Ind. Code § 31-35-2-4(b)(2). DCS must prove each of the foregoing elements by

clear and convincing evidence. C.A. v. Ind. Dep’t of Child Servs., 15 N.E.3d 85,

92 (Ind. Ct. App. 2014). “[C]lear and convincing evidence requires the

existence of a fact to ‘be highly probable.’” Id. On appeal, Mother does not

contest the trial court’s findings that the Child has been removed from the home

for the requisite period of time.




Court of Appeals of Indiana | Memorandum Decision 18A-JT-2231 | February 21, 2019   Page 10 of 18
                                      A. Conditions have not been remedied 1

[17]   Mother claims that there is insufficient evidence to support the trial court’s

       determination that the conditions which resulted in the removal of the Child

       have not been remedied. It is well established that “[a] trial court must judge a

       parent’s fitness as of the time of the termination hearing and take into

       consideration evidence of changed conditions.” Stone v. Daviess Cnty. Div. of

       Children & Family Servs., 656 N.E.2d 824, 828 (Ind. Ct. App. 1995), trans. denied.

       In judging fitness, a trial court may properly consider, among other things, a

       parent’s substance abuse and lack of adequate housing and employment.

       McBride v. Monroe Co. OFC, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003). The trial

       court may also consider a parent’s failure to respond to services. Lang v. Starke

       Co. OFC, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied. “[H]abitual

       patterns of conduct must be evaluated to determine whether there is a

       substantial probability of future neglect or deprivation.” Stone, 656 N.E.2d at

       828. A trial court “need not wait until the children are irreversibly influenced

       by their deficient lifestyle such that their physical, mental and social growth is

       permanently impaired before terminating the parent-child relationship.” Id.

       Furthermore, “[c]lear and convincing evidence need not reveal that the

       continued custody of the parents is wholly inadequate for the child’s very




       1
         Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive; therefore, DCS is required to prove
       only one of three listed elements. See In re A.K., 924 N.E.2d at 220-21. In this case, the trial court based its
       termination decision on DCS’s satisfaction of Indiana Code section 31-35-2-4(b)(2)(B)(i) & (ii)—that the
       conditions that resulted in the Child’s removal have not been remedied and the continuation of the parent-
       child relationship poses a threat to the Child’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2231 | February 21, 2019                   Page 11 of 18
       survival. Rather, it is sufficient to show by clear and convincing evidence that

       the child’s emotional and physical development are threatened by the

       respondent parent’s custody.” K.T.K., 989 N.E.2d at 1230.


[18]   The trial court found that


               There is a reasonable probability that the conditions that resulted
               in [the Child’s] removal and continued placement outside the
               home will not be remedied by her [M]other. Two years have
               elapsed since [the Child’s] CHINS case was filed and no services
               have been completed to address domestic violence, past trauma
               and mental health concerns, and stable independent housing with
               adequate income. Sobriety has also not been demonstrated.


       (Appellants’ App. Vol. II, p. 83).


[19]   In support of her argument that the conditions which resulted in the removal of

       the Child have been remedied, Mother admits that while there might have been

       a brief period of homelessness, she now has secured stable housing with a

       friend. At the time of the termination hearing, she reported that she had several

       job interviews and was financially supported by her friend until she could find

       suitable employment. She claims to have voluntarily addressed her domestic

       violence and trauma concerns by seeing a therapist every other week upon her

       release from incarceration and voluntarily submitted to drug screens through an

       independent agency. Despite her challenges in parenting the Child during

       supervised visitations, Mother asserts that she enjoys a close bond with her

       daughter.



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2231 | February 21, 2019   Page 12 of 18
[20]   Upon review of the evidence, we find that DCS clearly established that Mother

       did not remedy the conditions which resulted in the removal of the Child in the

       first place. Mother was referred to case management services on August 1,

       2016; however, due to non-participation, the service was closed out by

       November 2016. Even when DCS offered to reestablish certain services after

       these had been discontinued due to Mother’s noncompliance, Mother refused.

       Likewise, Mother failed to successfully complete therapy to address her trauma

       and domestic violence issues. Although Mother voluntarily attended therapy

       sessions prior to the termination hearing, these services were not conducted

       through DCS and information from the sessions was not submitted to the trial

       court or DCS.


[21]   At the termination hearing, it was revealed that Mother did not have any

       “independent housing during the CHINS case” and was living with a friend

       since January 2018. (Appellant’s App. Vol. II, p. 83). While Mother’s friend

       allowed her to stay until she got on her feet, this housing arrangement was

       fragile because Mother’s friend testified that she intended to turn Mother out if

       she relapsed into substance abuse. Moreover, the friend herself relied on

       support from her estranged husband, resulting in the trial court to conclude that

       “[a]lthough the housing is stable, it can change at any time.” (Appellant’s App.

       Vol. II, p. 83). Even though Mother testified to being drug-free, she failed to

       submit to drug screens to monitor compliance. Only about 5 were received by

       DCS, and the test results were “mostly positive.” (Tr. p. 84). The drug screen

       referral was eventually closed out for noncompliance. If Mother had been


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2231 | February 21, 2019   Page 13 of 18
       compliant with engaging in random drug screens since July 2016, DCS would

       have received results for “more than 50 drug screens.” (Tr. p. 81). Mother now

       draws attention to the drug screens that she voluntarily performed through an

       independent agency, but this action is not the same as complying with the

       particular services referred to her by DCS, which included more than drug

       screening. At the time of the termination hearing, Mother still had not secured

       employment, instead relying on her friend for financial support and excusing

       herself by claiming that her background made it hard for her to find

       employment.


[22]   Even though Mother attempted to regularly visit with the Child when she was

       not incarcerated, she never progressed to unsupervised visitation. During the

       visits, it was clear that Mother and Child are bonded and clearly love each

       other. However, testimony also reflected that, lately, the visitations had

       become problematic. At times, the Child would become disrespectful and

       unruly. Mother did not always respond to these tantrums appropriately and

       would break down in tears or end the visit early.


[23]   Accordingly, as the record reflects substantive evidence documenting Mother’s

       pattern of inability, unwillingness, and lack of commitment to address parenting

       problems, to cooperate with services, to address her substance abuse problem,

       and her failure to otherwise successfully complete the participation services, the

       trial court’s conclusion that there is a reasonable probability that the conditions




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2231 | February 21, 2019   Page 14 of 18
       that resulted in the Child’s removal from Mother’s care have not been remedied

       was not clearly erroneous. 2


                                            B. Best Interests of the Child

[24]   Mother also challenges the trial court’s determination that termination of her

       parental rights is in the best interests of the Child. The parent-child relationship

       is “one of the most valued relationships in our culture.” Bester, 839 N.E.2d at

       147 (quoting Neal v. DeKalb Cnty. Div of Family & Children, 796 N.E.2d 280, 285

       (Ind. 2003)). Thus, the purpose of terminating a parent-child relationship is to

       protect the child, not to punish the parent. In re C.C., 788 N.E.2d 847, 855 (Ind.

       Ct. App. 2003), trans. denied. When considering whether termination would be

       in a child’s best interests, the trial court must “look beyond the factors identified

       by [DCS] and . . . look to the totality of the evidence.” A.D.S. v. Ind. Dep’t of

       Child Servs., 987 N.E.2d 1150, 1158 (Ind. Ct. App. 2013), trans. denied. “The

       trial court need not wait until the child is irreversibly harmed such that the

       child’s physical, mental and social development is permanently impaired before

       terminating the parent-child relationship.” K.T.K., 989 N.E.2d at 1235.

       Permanency is a central consideration in determining a child’s best interests.

       Id. “[T]he right of parents to raise their children should not be terminated solely




       2
        Because Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive and we affirmed the trial
       court’s conclusion that the conditions that resulted in the Child’s removal have not been remedied, we will
       not address whether the continuation of the parent-child relationship poses a threat to the Child’s well-being.



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2231 | February 21, 2019                 Page 15 of 18
       because there is a better home available for the children.” In re K.S., 750

       N.E.2d 832, 837 (Ind. Ct. App. 2001).


[25]   In concluding that termination would serve the Child’s best interests, the trial

       court relied, in part, on FCM’s Trujillo testimony which supported termination

       “due to [Mother’s] poor decisions, her relying on others for stability, and the

       current caregivers being committed to [the Child],” as well as the GAL’s

       statement not to allow Mother more time because “she failed to do what

       needed to be done and it would be unfair to deny [the Child] permanency.”

       (Appellant’s App. Vol. II, p. 84).


[26]   It is well established that “[a] parent’s historical inability to provide a suitable

       environment, along with the parent’s current inability to do the same, supports

       a finding that termination of parental rights is in the best interests of the

       children.” In re J.C., 994 N.E.2d 278, 290 (Ind. Ct. App. 2013). Moreover, the

       testimony of the DCS caseworker and child advocates is sufficient to support

       the trial court’s conclusion that termination is in the Child’s best interests. See

       McBride, 798 N.E.2d at 203. Here, DCS, the Child’s GAL, and FCM Trujillo

       all testified regarding their concerns about Mother’s inability to take proper care

       of the Child. There is no dispute that Mother loves her; however, Mother did

       not have stable housing, employment, or a demonstrated and continued

       abstinence from methamphetamine.


[27]   Furthermore, by the time of the termination hearing, the Child had been

       removed from Mother’s care for more than twenty months, during which time


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2231 | February 21, 2019   Page 16 of 18
       she thrived. Even though the Child is doing well, testimony by Foster Parents

       revealed that she has become susceptible to nightmares and wakes up crying

       after the visits with Mother resumed in January 2018. Foster Parents noticed

       that the Child is “really tired” and “completely drained of all her energy”

       following visits. (Tr. p. 70). The Child was referred for therapeutic services to

       identify any stress and to learn coping skills. While, at first, the Child was

       observed to be carefree, she later started to express anger. The therapist

       correlated the Child’s acting out with the parenting time sessions with Mother,

       and opined that the visits are a trigger for the Child’s adverse behavior.


[28]   In her appellate brief, Mother identified concerns with Foster Parents’ finances

       and mental health as a reason weighing against the trial court’s conclusion. On

       cross-examination, Foster Parents dispelled these concerns, with foster mother

       explaining that she had received financial assistance a long time ago but was

       now working full-time. She clarified that she had never been diagnosed with

       any mental health issue and had no problems at the time of the hearing.


[29]   Therefore, based on the totality of the evidence, we find that there is ample

       support for the trial court’s determination that termination of Mother’s parental

       rights is in the Child’s best interests.


                                               C. Satisfactory Plan


[30]   As a final contention, Mother challenges DCS’s plan for the future care and

       treatment of the Child. In order for the trial court to terminate the parent-child

       relationship, the court must find that there is a satisfactory plan for the care and

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2231 | February 21, 2019   Page 17 of 18
       treatment of the child. In re S.L.H.S., 885 N.E.2d 603, 618 (Ind. Ct. App. 2008).

       This plan need not be detailed, so long as it offers a general sense of the

       direction in which the child will be going after the parent-child relationship is

       terminated. Id. Here, DCS’s plan was for the Child to be adopted by Foster

       Parents. Accordingly, the evidence supports the trial court’s finding that DCS

       had a satisfactory plan for the care and treatment of the Child. See In re D.D.,

       804 N.E.2d 258, 268 (Ind. Ct. App. 2004) (concluding that the State’s plan for

       child to be adopted by current foster parents or another family constitutes a

       suitable plan for child’s future care), trans. denied.


                                             CONCLUSION
[31]   Based on the foregoing, we conclude that DCS presented clear and convincing

       evidence to support the trial court’s order terminating Mother’s parental rights

       to the Child.


[32]   Affirmed.


[33]   Kirsch, J. and Robb, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2231 | February 21, 2019   Page 18 of 18